White, Presiding Judge.
All the requisites of a final judgment proper in misdemeanor cases where the punishment assessed is a pecuniary fine only are those prescribed in Article 805 of the Code of Criminal Procedure. Of course the formal recitations preliminary to the judgment would be substantially the same as in cases of felony (Code Crim. Proc., Article 791), viz:
■ “ 1. The title and number of the case.
“2. That the case was called for trial and that the parties appeared,
“3, The plea of the defendant.
“4. The selection, empaneling and swearing of the jury (if the case be tried by a jury).
“ 5. The submission of the evidence.
“6. That the jury was charged by the court (if a charge was given).
“7. The return of the verdict.
“8. The verdict.”
The two other provisions of Article 791 are not essential or requisite in misdemeanors.
After the formal recitals, the judgment in this case is, “that the State of Texas do have and recover of and from the defendant, G. H. Want, said sum of ten dollars ($10.00), assessed as aforesaid, together with all costs herein incurred; for which said fine and costs execution may issue.”
Defendant, as shown by the record, being present in court at the rendition of this judgment, the same is not such a judgment as the law directs and requires should be rendered. The judgment should have been that defendant “be committed to jail until such fine and costs are paid.” (Code Crim. Proc., Art. 805; Braden v. The State, just decided, ante, p. 22.)
For want of a valid final judgment, the motion made by the Assistant Attorney General will be sustained, and the appeal dismissed.

Appeal dismissed.

Opinion delivered April 7, 1883.